                                                                                                     Fit ED
                                                                                            U.S. DISTRICT COURT
                                                                                                  AUGUSTA DiV.
                       United States District Court 2010OCT n PH 1=29
                                  Southern District ofGeorgia
                                                                                            CLERK
                                                                                                  SO .     DF GA.
     LYNDSEY MICHELLE LOYD,on
     behalf of herself and others
     • '1 .           ,                   □            Case No.        3:18-cv-00059-DHB-BKE
                 Plaintiff

V.                                                    Appearing on behalf of
     JACKS ENTERPRISE, LLC d/b/a
     JOHNNY'S PIZZA,                                        Plaintiff

                Defendant                                                (Plaintiff/Defendant)



                                    ORDER OF ADMISSION

         It appearing to the Court that the requirements stated in LR 83.4 for admission
         pro hoc v/ce have been satisfied, Petitioner's request to appear pro hoc vice in
         the United States District Court for the Southern District of Georgia in the
         subject case kiiR4NTE&rv ( -

          This / y^day of

                                                      UNrrED STATES DI^ICT/MAGISTRATE JUDGE


                                       David W. Garrison
      NAME OF PETITIONER:


                                      Barrett Johnston Martin & Garrison, LLC
              Business Address;
                                                             Firm/Business Name

                                      414 Union St., Suite 900

                                                                  Street Address

                                                                   Nashville           TN         37219

                                         Street Address (con't)         City          State          Zip


                                                 Mailing Address (if other than street address)


                                          Address Line 2              City          State            Zip

                                      615-244-2202
                                       Telephone Number (w/ area code)             Georgia Bar Number

                Email Address;         dgarrison@barrettjohnston.com
